FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                   No. 05-10282
                 Plaintiff-Appellee,
                                                 D.C. No.
                v.
RUBEN BAZA-MARTINEZ, aka Ruben            CR-04-01640-JMR
                                           District of Arizona,
Baza-Martines, Ruben Baza                         Tucson
Martinex,
                                                 ORDER
             Defendant-Appellant.
                                       
                    Filed March 6, 2007

      Before: Betty B. Fletcher, Robert R. Beezer, and
            Raymond C. Fisher, Circuit Judges.

                           Order;
                  Dissent by Judge Graber


                          ORDER

  The panel has voted to deny the petition for panel rehear-
ing. Judge Fisher votes to deny the petition for rehearing en
banc and Judges B. Fletcher and Beezer so recommend.

   The full court was advised of the petition for rehearing en
banc. A judge requested a vote on whether to rehear the mat-
ter en banc. The matter failed to receive a majority of the
votes of the nonrecused active judges in favor of en banc con-
sideration. Fed. R. App. P. 35.

  The petition for panel rehearing and the petition for rehear-
ing en banc are denied.


                             2459
2460            UNITED STATES v. BAZA-MARTINEZ
GRABER, Circuit Judge, with whom KOZINSKI,
O’SCANNLAIN, GOULD, TALLMAN, BYBEE, CALLA-
HAN, and BEA, Circuit Judges, join, dissenting from the
denial of rehearing en banc:

   I respectfully dissent from the court’s decision not to rehear
this case en banc. The test that the panel adopted in order to
decide whether a crime constitutes “sexual abuse of a minor”
fails to apply Supreme Court precedent and directly contra-
dicts the law of this circuit. By applying an incorrect test, the
panel also reached a conclusion contrary to the holdings of
other circuits that have addressed the same issue applied to
the very same North Carolina criminal statute.

   Defendant Baza-Martinez was convicted of a felony under
North Carolina General Statute § 14-202.1, which criminal-
izes “taking indecent liberties with children.” In determining
whether this conviction categorically constituted “sexual
abuse of a minor” under U.S.S.G. § 2L1.2(b)(1)(A), applica-
tion note 1(B)(iii), the panel stated that “the Ninth Circuit’s
definition of ‘sexual abuse of a minor,’ . . . requires psycho-
logical or physical injury to the victim.” United States v.
Baza-Martinez, 464 F.3d 1010, 1014 (9th Cir. 2006). The
panel contrasted that victim-centered requirement with the
focus of the North Carolina statute on the perpetrator’s mens
rea. Id. at 1016. The panel relied in particular on State v.
McClees, 424 S.E.2d 687 (N.C. Ct. App. 1993), in which the
North Carolina Court of Appeals upheld the defendant’s con-
viction under the statute. Baza-Martinez, 464 F.3d at 1017. In
that case, a school’s headmaster had asked a young girl to try
on uniforms in his office, and he secretly videotaped her
undressing. McClees, 424 S.E.2d at 688. The panel in Baza-
Martinez emphasized the fact that “[t]he victim was made
aware of the videotape only after she was 21-years-old, and
therefore was not psychologically harmed until she was no
longer a minor”; thus, the panel reasoned, the North Carolina
statute did not meet the Ninth Circuit’s requirement of psy-
                  UNITED STATES v. BAZA-MARTINEZ                    2461
chological or physical injury to the minor victim. 464 F.3d at
1017 (citation omitted).

  A.    The Panel’s Test is Contrary to the Law of this Circuit.

   Requiring self-perceived “psychological or physical injury
to the victim” as an element of “sexual abuse of a minor” con-
travenes recent Ninth Circuit precedent. We first addressed
what constitutes “sexual abuse of a minor” in United States v.
Baron-Medina, 187 F.3d 1144 (9th Cir. 1999). In that case,
we decided that a California statute categorically described
“sexual abuse of a minor” by examining the required act and
the mens rea of the perpetrator. Id. at 1147. Specifically, we
held that abuse is complete when a perpetrator’s act consti-
tutes the use of young children for sexual gratification: “The
use of young children for the gratification of sexual desires
constitutes an abuse. . . . The use of young children as objects
of sexual gratification is corrupt, improper, and contrary to
good order. It constitutes maltreatment, no matter its form.”
Id. (emphasis added) (citations omitted).

   We also held that the effect on the victim is irrelevant.
“Even an innocuous touching, innocently and warmly
received” by the victim constitutes abuse “if effected with
lewd intent.” Id. (internal quotation marks omitted). Further-
more, we noted that the crime of sexual abuse of a minor was
complete even if the perpetrator “preys upon a child too
young to understand the nature of his advances.” Id. Baron-
Medina’s holding that the effect on the minor victim is wholly
irrelevant cannot be reconciled with the panel’s conclusion in
Baza-Martinez that self-perceived psychological or physical
injury to the minor victim is required and is, indeed, “the
touchstone of ‘abuse.’ ”1 464 F.3d at 1016.
  1
   Nor have more recent cases altered this analysis. In United States v.
Pallares-Galan, 359 F.3d 1088, 1102 (9th Cir. 2004), we held that a mis-
demeanor statute covering “objectively annoying conduct” was not cate-
gorically “sexual abuse of a minor” because the conduct of the perpetrator
2462               UNITED STATES v. BAZA-MARTINEZ
   An analogy may be helpful to understand why the view-
point of the victim is not the touchstone of the Sentencing
Guidelines. An assassin who intentionally fires a pistol at a
person with the intent to kill, but misses and hits a tree
instead, is guilty of attempted murder. The would-be assassin
is guilty of attempted murder even if the intended victim
never realizes that his life was placed in jeopardy. And the
would-be assassin committed a crime of violence even if the
victim remained unscathed psychologically as well as physi-
cally. The criminal law’s focus and the Guidelines’ focus is
on the act and the mens rea of the perpetrator and not on the
awareness or state of mind of the victim. As we recognized
in Baron-Medina, this principle applies with particular force
when the victims may be “too young to understand the
nature” of the perpetrator’s acts. 187 F.3d at 1147. Just as an
assassin is guilty of attempted murder even if the victim
remains unaware of the attempt on his life, a sexual abuser is
guilty of “sexual abuse of a minor” even if he chooses very
young victims, molests sleeping children, or otherwise con-
ceals his lewd intent from the victims.

  B.    The Panel’s Opinion is Contrary to the Holdings of
        Other Circuits.

   Two other circuits have addressed whether the very same
statute, North Carolina General Statute § 14-202.1, constitutes
“sexual abuse of a minor.” Both circuits have said “yes,” the
opposite conclusion as the panel in Baza-Martinez. See
United States v. Izaguirre-Flores, 405 F.3d 270, 277 (5th Cir.)
(per curiam) (holding that a violation of N.C. Gen. Stat. § 14-

required by the statute was insignificant. See id. (“In sum, the first inquiry
we make in determining whether the Taylor categorical approach applies
is whether the conduct covered by the California statute falls within the
commonplace meaning of ‘sexual abuse.’ ”). In United States v. Lopez-
Solis, 447 F.3d 1201, 1209 (9th Cir. 2006), we recognized that the conduct
of the perpetrator could be either “physically or psychologically abusive,”
but we did not adopt a test that requires perceived injury to the victim.
                UNITED STATES v. BAZA-MARTINEZ               2463
202.1 constitutes “sexual abuse of a minor”), cert. denied, 126
S. Ct. 253 (2005); Bahar v. Ashcroft, 264 F.3d 1309, 1313
(11th Cir. 2001) (per curiam) (accepting the Board of Immi-
gration Appeals’ conclusion that the term “sexual abuse of a
minor” encompasses N.C. Gen. Stat. § 14-202.1).

   The panel dismissed the conclusions of those circuits in
part because they were “focusing on the wrong issue.” Baza-
Martinez, 464 F.3d at 1017. The panel reasoned that the other
circuits’ focus on the act and the mens rea of the perpetrator,
rather than on the perceived injury to the minor victim, was
misplaced. Id. But a focus on the act and the mens rea is pre-
cisely the focus required by this court in Baron-Medina. In
fact, in its analysis, the Fifth Circuit expressly relied on our
premise in Baron-Medina that “ ‘[t]he use of young children
for the gratification of sexual desires constitutes an abuse.’ ”
Izaguirre-Flores, 405 F.3d at 275 & n.25 (quoting Baron-
Medina, 187 F.3d at 1147). In short, after reconstructing our
definition of “sexual abuse of a minor” to require perceived
injury to the victim, the panel then faulted other circuits for
failing to consider injury to the victim—even though one of
these circuits expressly relied on our earlier definition of the
term to exclude from the analysis the victim’s perception of
harm.

  C.   The Panel Failed to Follow Binding Supreme Court
       Precedent.

   The Supreme Court of the United States recently clarified
the categorical approach of Taylor v. United States, 495 U.S.
575 (1990). In Gonzales v. Duenas-Alvarez, 127 S. Ct. 815,
822 (2007), the Court explained that a Taylor categorical
analysis “requires a realistic probability, not a theoretical pos-
sibility, that the State would apply its statute to conduct that
falls outside the generic definition of a crime.” The panel’s
opinion pre-dated Duenas-Alvarez and so, of course, could
not have taken it into account. But the court sitting en banc
2464               UNITED STATES v. BAZA-MARTINEZ
could. Applying Duenas-Alvarez demonstrates clearly that the
North Carolina statute criminalizes “sexual abuse of a minor.”

   Section 14-202.1 has been on the books for decades, and
the North Carolina appellate courts have applied this statute
well over one hundred times. None of these cases supports the
conclusion that section 14-202.1 criminalizes behavior that is
not “sexual abuse of a minor.” Even a cursory review of the
vast store of precedent reveals that section 14-202.1 is rou-
tinely applied to horrendous facts that indisputably constitute
“sexual abuse of a minor.”2 The panel’s opinion admitted that
“[c]ertainly some of the conduct criminalized by this statute
would fall under our court’s definition of ‘sexual abuse of a
minor.’ E.g., State v. Laney, 631 S.E.2d 522, 522 (N.C. Ct.
App. 2006) (describing how defendant awoke the victim in
her bed, touched her breasts, put his hand under the waistband
of her pants, and then touched her through her pants).” Baza-
Martinez, 464 F.3d at 1016. The opinion overlooked the vast
bulk of precedent, however, and relied on the facts of a single
case, McClees. Id. at 1017.

   It is no longer valid to sift through considerably more than
one hundred cases and rely on a single case (decided by the
state court of appeals more than a decade ago) that arguably
falls outside the federal definition of the crime. In Duenas-
Alvarez, the Supreme Court reversed our holding that “ ‘aid-
ing and abetting’ a theft [under California law] is not itself a
crime that falls within the generic definition of theft [under
federal law].” 127 S. Ct. at 820. The Court then examined the
petitioner’s additional argument that the California theft stat-
ute was applied more broadly than the generic definition of
  2
    It is impracticable to summarize each reported case, but the most recent
and one of the earliest are indicative. See State v. Hammett, 637 S.E.2d
518, 520 (N.C. 2006) (describing how the defendant molested his 13-year-
old daughter by “inter alia, fondling her breasts, putting his tongue into her
vagina, shaving her pubic hair, [and] having her wash his genitals”); State
v. Simpson, 276 S.E.2d 361, 362 (N.C. 1981) (describing how the 40-year-
old defendant performed oral sex on two sisters aged less than 12).
                  UNITED STATES v. BAZA-MARTINEZ                      2465
theft. Id. at 820-22. In doing so, the Court clarified the Tay-
lor categorical approach:

         Moreover, in our view, to find that a state statute
      creates a crime outside the generic definition of a
      listed crime in a federal statute requires more than
      the application of legal imagination to a state stat-
      ute’s language. It requires a realistic probability, not
      a theoretical possibility, that the State would apply
      its statute to conduct that falls outside the generic
      definition of a crime. To show that realistic possibil-
      ity, an offender, of course, may show that the statute
      was so applied in his own case. But he must at least
      point to his own case or other cases in which the
      state courts in fact did apply the statute in the special
      (nongeneric) manner for which he argues.

Id. at 822.

   The petitioner in Duenas-Alvarez did in fact point to cases
in which the California courts allegedly applied a broader
conception of “intent” than the concept contained in the
generic definition of theft. Concerning one case in particular,
the Court conceded that the California court “applied a more
expansive concept of ‘motive’ or ‘intent’ than did the courts
in [other cases],” but was unpersuaded that this lone case was
enough: “[W]e cannot say that those concepts as used in any
of these cases extend significantly beyond the concept as set
forth in the cases of other States.” Id.

   In Baza-Martinez, the panel relied on a single case that
arguably “applied a more expansive concept” of abuse, but
this lone case does not “extend significantly beyond” the
generic definition of “sexual abuse of a minor.”3 Accordingly,
  3
   In reaching its conclusion that the defendant’s conduct was a violation
of section 14-202.1, the McClees court considered “the enhanced power
and control that adults . . . may exercise over children who are outside the
2466               UNITED STATES v. BAZA-MARTINEZ
as Duenas-Alvarez makes clear, the panel’s reliance on this
lone case is insufficient; there is no “realistic probability” that
Defendant Baza-Martinez was convicted of conduct not
amounting to sexual abuse of a minor.

   In conclusion, the panel’s opinion, in analyzing whether a
state crime constitutes “sexual abuse of a minor,” created a
new requirement that the minor victim perceive harm, a
requirement that contradicts our own precedent. Application
of this new requirement led the panel to a decision directly
contradictory to the holdings of two other circuits that have
addressed the identical state statute—a particularly ironic
result, as one of the other circuits relied on the earlier Ninth
Circuit precedent that the panel declined to apply. Finally,
even assuming that the panel did not err in establishing this
new element, its opinion runs afoul of the Supreme Court’s
recent guidance on the Taylor categorical approach. In more
than a hundred published cases covering more than two dec-
ades, there is only a single case that arguably supports a con-
clusion that the state statute criminalizes behavior not meeting

protection of home or school” and the fact that the “defendant took advan-
tage of an authoritative position of trust.” Id. at 690 (internal quotation
marks omitted).
   The panel’s opinion also stated that “the North Carolina courts have
been explicit in holding that ‘mere words’ may constitute taking an inde-
cent liberty with a child. [State v. Every, 578 S.E.2d 642, 647 (N.C. Ct.
App. 2003)].” Baza-Martinez, 464 F.3d at 1016. But the North Carolina
court used the term “mere words” only in criticism of the defendant’s
characterization of the facts. See Every, 578 S.E.2d at 647 (“Defendant
first contends that the utterance of ‘mere words,’ no matter how reprehen-
sible, does not constitute the taking of an indecent liberty with a child. We
disagree.”). The “mere words” in Every included sexually explicit phrases
such as how the defendant wanted to “get together with [the victim] at
some point to . . . f—k [her]” and have her “suck his c—k.” Id. at 646.
These “mere words” were said by the 40-something defendant to a young
teenage victim during numerous phone conversations over the course of
several months, during which the defendant masturbated and encouraged
the victim to do the same. Id. at 645-46.
               UNITED STATES v. BAZA-MARTINEZ            2467
the panel’s new requirement. For these reasons, I dissent from
the court’s failure to rehear this case en banc.
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2007 Thomson/West.